By the court.

The statute of January 2, 1829, section 5, provides, that in certain actions, of which covenant broken is one, when the damages assessed, by the jury do not amount to thirteen dollars and thirty three cents, if it shall appear that the plaintiff had no reasonable expectation of recovering more than that sum, the court may limit the plaintiff in his costs. But we never limit the costs, under this clause in the statute, unless it clearly appears, that the plaintiff liad no ground to suppose that he should recover a greater sum than thirteen dollars and thirty three cents. In this case it does not so appear. For although the jury have assessed the damages at the sum of one dollar we think that, under the circumstances, the plaintiff might have had a reasonable expectation of recovering a much larger sum.

The motion ü overruled.